      3:18-cv-00895-JFA      Date Filed 08/05/21   Entry Number 272   Page 1 of 11




                    IN THE UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH CAROLINA
                             COLUMBIA DIVISION

                                                      C/A No. 3:18-00895-JFA
 The Estate of Latoya Nicole Valentine,
 by and through Debra grate, Personal
 Representative and Debra Grate, in her
 individual capacity,

               Plaintiffs,


vs.


 The State of South Carolina, the Office of        MEMORANDUM OPINION &
 the Governor, Henry D. McMaster,                        ORDER
 Nimrata “Nikki” Haley, Joshua Baker,
 Christian Soura, the South Carolina
 Department of Health and Human
 Services, the South Carolina Department
 of Disabilities and Special Needs, the
 Pickens County Disabilities and Special
 Needs Board, Mary Poole, Patrick Maley,
 Lois Park Mole, Susan Beck, Beverly
 Buscemi, Stanley Butkus, Kathi Lacy,
 William Barfield, Thomas Waring,
 Robert Kerr, William Danielson, Elaine
 Thena, John Owens, and Diane
 Anderson,

              Defendants.




                                              1
     3:18-cv-00895-JFA         Date Filed 08/05/21    Entry Number 272      Page 2 of 11




          This matter is currently before the court on Defendants the Department of Disability

and Special Needs (“DDSN”) and Diane Anderson’s respective motions to reconsider 1.

(ECF Nos. 257 & 262). Defendants seek to have this court alter or amend its previous order

filed May 24, 2021 (the “Order”) wherein this court adjudicated several motions for

summary judgment. (ECF No. 249). Having been fully briefed, these motions are ripe for

review.

    I.       FACTUAL AND PROCEDURAL HISTORY

          The relevant factual and procedural history is outlined in the court’s previous order

at issue and is incorporated herein by reference. (ECF No. 249). By way of brief recitation,

the Order granted six defense motions for summary judgment in full; granted in part and

denied in part defendant Anderson’s motion for summary judgment; and denied Plaintiff’s

motion for partial summary judgment in full. The net effect of this Order was the dismissal

of all defendants except Anderson. Additionally, several claims against Anderson were

also dismissed.

    II.      LEGAL STANDARD

          As motions to reconsider are not expressly contemplated by the Federal Rules of

Civil Procedure, the Court will treat these motions as ones brought pursuant to Rule 54(b).

          Under Rule 54(b), any order that adjudicates fewer than all claims “may be revised

at any time before the entry of a judgment adjudicating all the claims.” Fed. R. Civ. P.



1
 The Court addressed Plaintiff’s separate motion to reconsider (ECF No. 258) in an independent
order. However, because the two instant motions are interrelated, the court finds it prudent to
adjudicate them both here.
                                                2
    3:18-cv-00895-JFA        Date Filed 08/05/21    Entry Number 272       Page 3 of 11




54(b). However, this discretion is not limitless as interlocutory rulings are treated as the

law of the case. Carlson v. Bos. Sci. Corp., 856 F.3d 320, 325 (4th Cir. 2017). “Thus, a

court may revise an interlocutory order under the same circumstances in which it may

depart from the law of the case: (1) a subsequent trial producing substantially different

evidence; (2) a change in applicable law; or (3) clear error causing manifest injustice.”

Carlson v. Bos. Sci. Corp., 856 F.3d 320, 325 (4th Cir. 2017) (cleaned up).

       “However, a motion to reconsider an interlocutory order should not be used to

rehash arguments the court has already considered merely because the movant is displeased

with the outcome.” South Carolina v. United States, 232 F. Supp. 3d 785, 793 (D.S.C.

2017). “Nor should such a motion be used to raise new arguments or evidence that could

have been raised previously.” Id.

   III.     ANALYSIS

       A. DDSN’s Motion

          DDSN seeks to have this court modify the Order by deleting the following single

sentence on p. 23: “Thus, PCDSNB appears to be completely controlled by an agency of

the State [referring to DDSN] and is thus an extension of the State itself.” For context, that

sentence appears in the below excerpt in which the court was tasked with determining

whether Defendant Anderson was employed by an arm of the state and thus “acting under

color of state law”:

       It appears that PCDSNB is an entity separate from the state agencies of DDSN
       or DHHS but is sufficiently intertwined so as to constitute an arm of the state
       for purposes of a §1983 claim. PCDSNB, like all other county boards of
       disabilities and special needs, is a public entity created solely by statutory
       action. S.C. Code Ann. § 44-20-375. It is charged with “the administrative,

                                              3
     3:18-cv-00895-JFA       Date Filed 08/05/21     Entry Number 272        Page 4 of 11




       planning, coordinating, and service delivery body for county disabilities and
       special needs services funded in whole or in part by state appropriations to the
       department or funded from other sources under the department's control.” S.C.
       Code Ann. § 44-20-385. Additionally, it is required to “represent the best
       interest of persons with intellectual disability, related disabilities, head
       injuries, or spinal cord injuries to the public, public officials, and other public
       or private organizations.” Id. Thus, PCDSNB appears to be completely
       controlled by an agency of the State and is thus an extension of the State itself.
       Accordingly, Anderson was “acting under color of state law” while employed
       as house manager at Jewell Home.

       (ECF No. 249 at 22-23)(emphasis added).

       DDSN avers that this statement is factually and legally incorrect and thus constitutes

a clear error causing manifest injustice. Essentially, DDSN admits that is has, pursuant to

statute, some degree of authority over county disability boards such as PCDSNB. 2

However, DDSN attests that it does not “completely control” county disability boards. One

example cited by DDSN is that county disabilities boards make their own employment

decisions. S.C. Code Ann. § 44-20-385(5).

       DDSN argues that modification or deletion of this sentence will not change the

result of the Order in any way. Instead, DDSN seeks this amendment based on the

possibility that if that language were to remain unchanged, it could give rise to claims that

DDSN is effectively liable under respondeat superior for any acts committed by county

boards and their employees. A prospect which DDSN claims is especially grave given the

pending parallel state court action arising out of the same occurrences at issue here.



2
  For example, DDSN must approve a county disability board seeking “state or federal funds
administered by state agencies other than” DDSN, or from other governmental or private sources,
and county disability boards are explicitly barred from seeking funds “directly from the General
Assembly.” S.C. Code Ann. § 44-20-380(C).
                                               4
    3:18-cv-00895-JFA       Date Filed 08/05/21     Entry Number 272     Page 5 of 11




       Anderson, in response, does not contest the deletion of this singular sentence.

However, Anderson does object to DDSN’s reasoning that “if Ms. Anderson acted as an

employee of a public entity, as the Court has held and as state law provides, she was acting

under color of state law, and can be held liable under Section 1983 without the need for a

holding with regard to the degree of control DDSN exercises over county boards.” (ECF

No. 257, p. 3). DDSN concedes in its Reply brief that such a statement was unnecessary

and DDSN only needed to argue that since PCDSNB was a public entity, it was at least

possible, although not inevitable, for Defendant Anderson’s actions to have been state

action. Anderson’s objection thus appears to be geared more towards Anderson’s own

motion for reconsideration discussed below in which she seeks to have this Court determine

that she was not acting under color of state law.

       Plaintiff also objects to DDSN’s motion. Specifically, Plaintiff argues that “DDSN

has asked this Court to modify its order ruling the PCDSNB is an agency of the State.”

(ECF No. 266). As DDSN points out, “Plaintiffs’ response in opposition completely

misapprehends the issue raised in DDSN’s motion.” (ECF No. 269, p. 3). Plaintiff devotes

a majority of her brief explaining the degree of control DDSN exercises over county boards

such as PCDSNB in an effort to have this court maintain its conclusion that PCDSNB is

an arm of the state for purposes of §1983 liability. Plaintiff’s arguments miss the mark.

DDSN does not dispute that it has some degree of control over PCDSNB or that PCDSNB

cannot be considered an arm of the state within a § 1983 action. Instead, DDSN simply

attests that DDSN does not exercise “complete control” over PCDSNB and a determination



                                             5
    3:18-cv-00895-JFA        Date Filed 08/05/21     Entry Number 272        Page 6 of 11




as to the amount of control exercised over PCDSNB is not necessary to the resolution of

any issue in the present case.

       Accordingly, this court agrees that it erred in stating that “[t]hus, PCDSNB appears

to be completely controlled by an agency of the State and is thus an extension of the State

itself.” However, the court declines to simply delete this sentence with no other amendment

to the Order. Instead, the court will amend the Order to state: “Additionally, certain state

agencies exercise some control over county boards such as PCDSNB pursuant to state

statutes. Therefore, PCDSNB can be considered an extension of the State itself.” The

following excerpt shows this change with the deleted text stricken through and the new text

underlined.

               It appears that PCDSNB is an entity separate from the state agencies
       of DDSN or DHHS but is sufficiently intertwined so as to constitute an arm
       of the state for purposes of a §1983 claim. PCDSNB, like all other county
       boards of disabilities and special needs, is a public entity created solely by
       statutory action. S.C. Code Ann. § 44-20-375. It is charged with “the
       administrative, planning, coordinating, and service delivery body for county
       disabilities and special needs services funded in whole or in part by state
       appropriations to the department or funded from other sources under the
       department's control.” S.C. Code Ann. § 44-20-385. Additionally, it is
       required to “represent the best interest of persons with intellectual disability,
       related disabilities, head injuries, or spinal cord injuries to the public, public
       officials, and other public or private organizations.” Id. Thus, PCDSNB
       appears to be completely controlled by an agency of the State and is thus an
       extension of the State itself. Additionally, certain state agencies exercise
       some control over county boards such as PCDSNB pursuant to state statutes.
       Therefore, PCDSNB can be considered an extension of the State itself.
       Accordingly, Anderson was “acting under color of state law” while
       employed as house manager at Jewell Home.




                                               6
    3:18-cv-00895-JFA       Date Filed 08/05/21    Entry Number 272       Page 7 of 11




       The Clerk is ordered to replace the current version of the Order with an Amended

version including the modified language above. 3

       This amendment does not change the Order’s ultimate conclusions or other holdings

in any way. This amendment is meant only to clarify that DDSN may possess some

authority over PCDSNB but does not “completely control” PCDSNB. This court declines

to opine as to the precise level of control DDSN may exert over county boards as such a

determination is unnecessary to the ultimate resolutions of the claims at issue.

       B. Anderson’s Motion

       Anderson’s motion to reconsider seeks to have this court alter its conclusion that

Anderson was acting under color of state law while interacting with Valentine 4. Anderson

asserts these arguments here because the Order focused on PCDSNB’s status as an arm of

the state and not on the precise nature of Anderson’s actions when determining whether

Anderson was acting under color of state law. Essentially, Anderson avers that any actions

complained of, such as slapping in the face, pulling hair, or verbally abusing, were private

actions attributable only to Anderson individually and not to the state through her

employer. See Int'l Ass'n of Machinists & Aerospace Workers v. Haley, 832 F. Supp. 2d

612, 623 (D.S.C. 2011), aff'd, 482 F. App'x 759 (4th Cir. 2012)("The ‘state action’ and

‘color-of-state-law’ requirements exclude claims for ‘merely private conduct, no matter




3
  This amended order will also correct a scrivener’s error on page 32 wherein Valentine was
identified erroneously instead of Grate in refence to a phone call with Anderson.
4
  Anderson’s various arguments are dispersed between her motion to reconsider (ECF No. 262)
and her response to DDSN’s motion to reconsider (ECF No. 261). They are considered together
here.
                                             7
     3:18-cv-00895-JFA       Date Filed 08/05/21     Entry Number 272        Page 8 of 11




how discriminatory or wrongful,’")(citing Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40,

50 (1999)).

       Anderson does however agree that “as a public entity pursuant to section 44-20-

375(D), when PCDSNB acts as an ‘agency,’ the actions of the agency occur under color of

state law. (See Dkt. 257 at 3) (emphasis added) But only actions of the board operating as

a body are definitively the actions of PCDSNB as an ‘agency.’ See § 44-20-385.” (ECF

No. 261, p. 3). Thus, Anderson argues that “’private conduct’ by a government employee

can take place which does not occur under color of state law, thus resulting in a situation

where, as in the instant matter, legally viable state court tort claims may exist but no section

1983 claim can be brought.” (ECF No. 261, p. 3).

       Anderson utilizes the following hypotheticals to illustrate her point:

               Thus, when a deputy sheriff uses excessive force in the course of
       making an arrest a section 1983 claim premised upon the Fourth Amendment
       will lie because the deputy sheriff is clothed with the authority of state law
       to make the arrest. If the same deputy stopped, wholly in the absence of
       probable cause or reasonable suspicion, the car of his ex-girlfriend's new
       boyfriend to intimidate and dissuade the new boyfriend from pursuing the
       relationship, a section 1983 claim for an unreasonable seizure could
       nonetheless be brought because, despite the personal nature of the deputy's
       actions, from the victim's perspective the deputy was "clothed with the
       authority of state law" which required the victim to pull over when he saw
       blue lights. In such a hypothetical, the negative conduct was made possible
       only because the deputy was "'exercising power "possessed by virtue of state
       law and made possible only because the wrongdoer is clothed with the
       authority of state law."

              But if a records clerk at the sheriff's office where the same
       hypothetical deputy works gets into an argument with a member of the public
       and slaps that person, has a Fourteenth Amendment liberty deprivation
       occurred? In such a circumstance, an employee of a state agency has certainly
       engaged in arguably wrongful conduct for which a state tort action may lie,


                                               8
    3:18-cv-00895-JFA       Date Filed 08/05/21     Entry Number 272     Page 9 of 11




       but nowhere in such a scenario may it be said the action occurred "under
       color of state law." . . .

               Quite simply, the hypothetical records clerk has no authority to
       compel action from a member of the public in the same manner as a law
       enforcement officer. The fact she works for a public entity does not
       automatically mean all her actions while at work take place "under color of
       state law."

       (ECF No. 261, p. 5-6)(internal citations omitted).

       Anderson’s argument is akin to analyzing whether an employee was acting within

the course and scope of her employment in order to bind the master to the actions of a

servant. The court does not necessarily disagree with Anderson’s reasoning, but does

disagree with the application of that reasoning in this case.

       When discussing the definition of “acting under color of state law,” the Supreme

Court has stated:

              To constitute state action, the deprivation must be caused by the
       exercise of some right or privilege created by the State or by a person for
       whom the State is responsible, and the party charged with the deprivation
       must be a person who may fairly be said to be a state actor. State employment
       is generally sufficient to render the defendant a state actor. It is
       firmly established that a defendant in a § 1983 suit acts under color of state
       law when he abuses the position given to him by the State. Thus, generally,
       a public employee acts under color of state law while acting in his official
       capacity or while exercising his responsibilities pursuant to state law.

       West v. Atkins, 487 U.S. 42, 49–50 (1988)(cleaned up).

       Here, Anderson attempts to analogize herself to the hypothetical records clerk with

no authority to physically compel action from a member of the public. However, Anderson

fails to acknowledge that she was employed by PCDSNB and charged with caring for

Valentine while at Jewell Home. Thus, Anderson is more analogous to the deputy sheriff


                                              9
    3:18-cv-00895-JFA          Date Filed 08/05/21       Entry Number 272          Page 10 of 11




who utilizes excessive force when carrying out his official duties. Anderson, along with

other staff of PCDSNB, was entrusted with providing for Valentine and ensuring basic

needs were met. 5 Grate avers, inter alia, that Anderson slapped Valentine in the face and

drug her by her hair into the bathroom in an effort to get Valentine to shower. At all relevant

times, Anderson was acting in her official capacity as house manager and thereby cloaked

in the authority of the PCDSNB which operated Jewell Home. Accordingly, Anderson was

acting under color of state law. Thus, the court disagrees that “only actions of the board

operating as a body are definitively the actions of PCDSNB as an agency.” See West v.

Atkins, 487 U.S. 42, 49–50 (1988)(“State employment is generally sufficient to render the

defendant a state actor. . . . Thus, generally, a public employee acts under color of state law

while acting in his official capacity or while exercising his responsibilities pursuant to state

law.”).

          The Court would hasten to add that not all of Anderson’s actions can per se be

attributed to her employer or otherwise considered actions of the state itself. For instance,

if Anderson were to slap an individual while at the park on a Saturday off from work

because this individual had insulted her personally, it could not reasonably be argued that

Anderson was acting under color of state law. Such an action would be purely private.

However, while working as a house manager at Jewell Home and attempting to gain a


5
 County boards are statutorily required to “represent the best interest of persons with intellectual
disability, related disabilities, head injuries, or spinal cord injuries to the public, public officials,
and other public or private organizations.” S.C. Code Ann. § 44-20-385. Additionally, level II
community training homes such as Jewell Home provide daily living assistance with toileting,
bathing and dressing, as well as eating and medications.

                                                   10
    3:18-cv-00895-JFA         Date Filed 08/05/21    Entry Number 272      Page 11 of 11




consumer’s compliance with Jewell Home objectives, Anderson was clothed in authority

from PCDSNB and thus acting under color of state law. Plaintiff has alleged, and presented

evidence to support, that Anderson was acting as the Jewell Home house manger employed

by PCDSNB and working to further PCDSNB interests. Accordingly, Anderson has failed

to show a clear error of law that would necessitate an amendment of the Order.

         Anderson also “urges that claims of verbal abuse are not actionable under section

1983 and respectfully requests that summary judgment be granted to her regarding all such

claims.” (ECF No. 262, p. 4). Anderson failed to assert this argument within her motion

for summary judgment. Motions to reconsider should not “be used to raise new arguments

or evidence that could have been raised previously.” South Carolina v. United States, 232

F. Supp. 3d 785, 793 (D.S.C. 2017). Thus, the Court declines to consider Anderson’s

argument on verbal abuse here as it was raised for the first time in her motion for

reconsideration. Should this case proceed to trial, Anderson may raise these concerns prior

to the pretrial conference.

   IV.      CONCLUSION

         For all of the reasons stated above, DDSN’s motion to reconsider (ECF No. 257) is

granted and Anderson’s motion to reconsider (ECF No. 262) is denied.

IT IS SO ORDERED.


August 5, 2021                                      Joseph F. Anderson, Jr.
Columbia, South Carolina                            United States District Judge




                                             11
